                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       MICHAEL A. LOCKHART,                           Case No. 19-cv-04055-WHO (PR)

                                  12
                                                        Plaintiff,
Northern District of California




                                                                                          ORDER OF DISMISSAL
 United States District Court




                                  13
                                                 v.

                                  14       ALAMEDA COUNTY COURT, et al.,
                                                                                          Dkt. Nos. 15 and 16
                                  15
                                                        Defendants.

                                  16

                                  17                                         INTRODUCTION
                                  18          Plaintiff Michael Lockhart is a California state prisoner serving a sentence of 25
                                  19   years to life, imposed following his convictions for drug offenses. In this 42 U.S.C. §
                                  20   1983 federal civil rights action, he asks this federal court to intervene in the state’s
                                  21   handling of his current resentencing proceedings.1 I am obligated to conduct a preliminary
                                  22   screening of this case to insure that a plausible claim is stated, and it is clear that none is.
                                  23

                                  24   1
                                         The original complaint speaks of a “Prop 36 hearing,” (Compl., Dkt. No. 12 at 1), while
                                  25   the amended complaint mentions Proposition 57, (Am. Compl., Dkt. No. 15 at 3).
                                       Proposition 36, now codified as Cal. Penal Code § 1170.126, is the “Three Strikes Reform
                                  26   Act of 2012,” which “seeks to remedy the harshness of the Three Strikes Law both
                                       prospectively and retroactively.” Clayton v. Biter, 868 F.3d 840, 842 (9th Cir. 2017).
                                  27   Simply put, the third strike must be, except for some minor exceptions, a serious or violent
                                       felony. For those sentenced prior to enactment, there is a provision entitling prisoners with
                                  28   a non-serious and non-violent third strike to petition for resentencing.
                                   1   Federal courts must abstain from interfering with ongoing criminal proceedings in state
                                   2   court, such as Lockhart’s state resentencing hearing. Accordingly, this matter will be
                                   3   dismissed.2
                                   4                                          DISCUSSION
                                   5   A.     Standard of Review
                                   6          A federal court must conduct a preliminary screening in any case in which a
                                   7   prisoner seeks redress from a governmental entity or officer or employee of a
                                   8   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   9   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  10   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  11   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  12   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
Northern District of California
 United States District Court




                                  13          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  14   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                  15   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                  16   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  17   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  18   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  19   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  20   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  21   (9th Cir. 1994).
                                  22          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  23   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  24   violated, and (2) that the alleged violation was committed by a person acting under the
                                  25

                                  26   2
                                         This is not Lockhart’s first challenge to such proceedings. In 2017, he asked this Court to
                                  27   remove his attorney (from what appears to have been another resentencing proceeding) and
                                       transfer his state proceedings to another venue. Lockhart v, Sherrer, 17-cv-03668-JCS.
                                  28   That 42 U.S.C. § 1983 suit was dismissed on Younger abstention grounds. (Id., Dkt. Nos.
                                       10 and 11.)
                                                                                     2
                                   1   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   2   B.     Legal Claims
                                   3          In his original complaint, Lockhart asked that I remove the Alameda District
                                   4   Attorney from his resentencing proceedings or change the venue of his resentencing, or
                                   5   both. (Compl., Dkt. No. 12 at 3-4.) He alleges that the district attorney has engaged in
                                   6   “misconduct” and “obstruction of justice.” (Id. at 3.) In his amended complaint, his
                                   7   allegations are much the same: the district attorney is allegedly engaging in misconduct.
                                   8          Under principles of comity and federalism, a federal court should not interfere with
                                   9   ongoing state criminal proceedings absent extraordinary circumstances (such as bad faith
                                  10   or harassment). Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger abstention is
                                  11   appropriate when (1) there is “an ongoing state judicial proceeding,” (2) those
                                  12   “proceedings implicate important state interests,” and (3) there is “an adequate opportunity
Northern District of California
 United States District Court




                                  13   in the state proceedings to raise constitutional challenges.” Middlesex Cty. Ethics Comm.
                                  14   v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).
                                  15          Abstention is appropriate here because all the elements of Younger are present. The
                                  16   record demonstrates that Lockhart’s state court proceedings are ongoing, which satisfies
                                  17   the first Younger requirement. The second Younger element is also present: the Supreme
                                  18   Court has held that “a proper respect for state functions,” such as ongoing criminal
                                  19   proceedings, is an important issue of state interest. See Preiser v. Rodriguez, 411 U.S.
                                  20   475, 491-92 (1973) (quoting Younger, 401 U.S. at 44). As to the third prong of Younger,
                                  21   there is no reason that Lockhart cannot pursue his constitutional claims in state court.
                                  22          In addition, any interference by this court in the state court proceedings would
                                  23   enjoin or have the practical effect of enjoining state proceedings, results disapproved of by
                                  24   Younger. SJSVCCPAC v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008). Nothing
                                  25   in the complaint suggests there are extraordinary circumstances requiring my interference
                                  26   in state court proceedings. Younger abstention is applicable, requiring me to dismiss
                                  27   Lockhart’s case.
                                  28
                                                                                     3
                                   1                                            MOTIONS
                                   2          Lockhart filed two pending motions in addition to the complaint. His motion for an
                                   3   injunction “compelling DA from case” is DENIED as moot. (Dkt. No. 15.) His motion to
                                   4   proceed in forma pauperis (IFP) is also DENIED as moot (Dkt. No. 16.); I already granted
                                   5   his prior IFP motion. (Dkt. No. 8.)
                                   6                                         CONCLUSION
                                   7          Lockhart’s federal civil rights suit is DISMISSED. Lockhart’s motions for an
                                   8   injunction and to proceed IFP are DENIED as moot.
                                   9          If Lockhart wishes to challenge the result of his state proceedings in federal court,
                                  10   he may file a petition for writ of habeas corpus after he has exhausted his state court
                                  11   remedies.
                                  12          The Clerk shall terminate all pending motions, enter judgment in favor of
Northern District of California
 United States District Court




                                  13   defendants, and close the file.
                                  14          IT IS SO ORDERED.
                                  15   Dated: January 8, 2020
                                                                                         _________________________
                                  16
                                                                                         WILLIAM H. ORRICK
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
